Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “each of the plurality of modules being configured to detect defects having a different property; and a controller configured to cause the computer system” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Schmuter et al (US 4,999,785) in view of Lim et al (US 2011/0032348)
	As to claim 1, Schmuter et al teaches a computer system comprising: 
a memory storing instructions implemented as a plurality of modules, each of the plurality of modules being configured to detect defects having a different property ( column 2 lines 61-64;  first group of defect and composite group of defect; column 3 lines 5-22);  and a controller (figure 1)configured to cause the computer system to: receive inspection data (column 2 lines 40-43; a sensor and data acquisition processor scans the circuit board and generates three dimensional data points); input the inspection data to a first module of the plurality of modules, the first module outputs a first set of points of interests (POIs) having a first property ( first cascade processor 7; column 3 lines 5-36); input the first set of POIs to a second module of the plurality of modules ( second cascade processor 13), the second module outputs a second set of POIs having a second property ( column 3 lines 48-column 4 lines 1-31); and report the second set of POIs as defects having both the first property and the second property          (column 4 lines 18-31; the stage 15 uses the data to generate a list of geometric surface features or 
electrical failures such as open and leakage defects.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 2, Schmuter et al teaches the computer system of claim 1, wherein the controller is further configured to cause the computer system to report the first set of POIs as defects having the first property (column 3 lines 5-38).
As to claim 3, Schmuter teaches the computer system of a claims 1, wherein the controller is further configured to cause the computer system to: input the inspection data to a third module of the plurality of modules, the third module outputs a third set of POIs having a third property; input the first and third sets of POIs to the second module, the second module outputs a fourth set of POIs having the 
As to claim 4, Schmuter teaches the computer system of claim 1, wherein the controller is further configured to cause the computer system to: input the second set of POIs to a fourth module of the plurality of modules, the fourth module outputs a fifth set of POIs having a fourth property; and report the fifth set of POIs as defects having the first, second, and fourth properties( column 2 lines 48-60; and column 6 lines 42-45 note that Schmuter teaches the contemplation of the invention that the cascaded processing in joint processors 2, 3 described for a depth of 3 cascaded stages within each processor, could be extended to a greater depth).  
As to claim 5, Schmuter et al teaches the computer system of claim 1, wherein POIs outputted by each of the plurality of modules are sub-regions of the wafer that include possible defects (processor 1 partitions data into blocks…..report routing bus 4, column 2 lines 40-62).
As to claim 6, Lim teaches the computer system of claim 1, wherein the property of a defect includes at least one of a defect size and a defect type (if the FGLV is outside of the acceptable range defined by a threshold DGLV, the defect site is categorized as a killer defect.  On the other hand, if the FGLV is within the acceptable range defined by the threshold DGLV, the defect is categorized as a non-killer or marginal defect, paragraph [0049-0050]).
As to claim 7, Lim teaches the  computer system of claim 1, wherein the computer system is coupled with an electron-beam inspection tool configured to scan the wafer with one or more primary electron beams and to generate the inspection data based on one or more sets of secondary electrons reflected from the wafer ( The primary electron beam source portion, for example, includes an electron 
As to claim 8, Schmuter et al teaches the computer system comprising: a memory storing instructions; and a processor electronically coupled to the memory and configured to execute the instructions to cause the computer system ( column 2 lines 61-64;  first group of defect and composite group of defect; column 3 lines 5-22) to: receive inspection data (column 2 lines 40-43; a sensor and data acquisition processor scans the circuit board and generates three dimensional data points); determine, in the inspection image, a first set of points of interests (POIs) having a first property; determine, in the first set of POIs, a second set of POIs having a second property( ( first cascade processor 7; column 3 lines 5-36; second cascade processor 13; column 3 lines 48-column 4 lines 1-31); and report the second set of POIs as defects having both the first property and the second property (column 4 lines 18-31; the stage 15 uses the data to generate a list of geometric surface features or attributes for a potentially defective portion of the solder joint as pointed to by the processed data from the inference stage 9.  These surface features or attributes are converted into symbolic symptoms, which are then fed into a defect inference stage 16). While Schmuter teaches the limitation above, Schmuter fails to teach the received data is from an image of a wafer.  However, Lim teaches inspection of images of wafers to determine defects where an image of the active surface of the wafer on which devices are formed.  In an alternative embodiment, the image can be an image of a portion of the wafer.  For example, the image can be of a specific die or specific dies on the wafer or even a specific portion of a die or some dies.  Other configurations of the image may also be useful.  In one embodiment, defects are detected by an EBI system, such as one described in FIG. 4.  Other types of inspection systems can 
electrical failures such as open and leakage defects.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 9, Schmuter et al computer system of claim 8, wherein the processor is further configured to execute the instructions to cause the computer system to: report the first set of POIs as defects having the first property ( column 3 lines 5-38).
As to claim 10, Schmuter teaches computer system of claim 8, wherein the processor is further configured to execute the instructions to cause the computer system to: determine, in the inspection image, a third set of POIs having a third property; determine, in the first and third set of POIs, a fourth set of POIs having the second property; and report the fourth set of POIs as defects having i) the first property or the third property, and ii) the second property ( column 2 lines 48-60; and column 6 lines 42-45 note that Schmuter teaches the contemplation of the invention that the cascaded processing in joint processors 2, 3 described for a depth of 3 cascaded stages within each processor, could be extended to a greater depth).  
As to claim 11, Schmuter teaches computer system of claim 8, wherein the processor is further configured to execute the instructions to cause the computer system to: determine, in the second set of POIs, a fifth set of POIs having a fourth property; and report the fifth set of POIs as defects having the first, second, and fourth properties (column 2 lines 48-60; and column 6 lines 42-45 note that Schmuter teaches the contemplation of the invention that the cascaded processing in joint processors 2, 3 
As to claim 12, Schmuter teaches computer system of claim 8, wherein the POIs determined by the processor are sub-regions  of the wafer that include possible defects ( processor 1 partitions data into blocks…..report routing bus 4, column 2 lines 40-62).
As to claim 13, Lim teaches the computer system of claim 8, wherein the property of a defect includes at least one of a defect size and a defect type (if the FGLV is outside of the acceptable range defined by a threshold DGLV, the defect site is categorized as a killer defect.  On the other hand, if the FGLV is within the acceptable range defined by the threshold DGLV, the defect is categorized as a non-killer or marginal defect, paragraph [0049-0050]).
As to claim 14, Lim teaches the  computer system of claim 8, wherein the computer system is coupled with an electron-beam inspection tool configured to scan the wafer with one or more primary electron beams and to generate the inspection data based on one or more sets of secondary electrons reflected from the wafer ( The primary electron beam source portion, for example, includes an electron gun 10, a beam extraction electrode 11, a condenser lens 12, a beam blanking deflector 13, an aperture 14, a scanning deflector 15, and an objective lens 16, paragraph [0026]), wherein the processor is configured to cause the computer system to receive the inspection data from the electron-beam inspection tool and generate the inspection image based on the inspection data ( paragraph [0026-0029]).
The limitation of claim 15 has been addressed above. 

					Contact Information 
 .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664